Citation Nr: 9928726	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-30 033	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to May 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1997 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's application 
to reopen claims of service connection for a back disorder, 
hypertension, and a heart disorder.  

The Board notes that, in August 1949, service connection was 
granted for a one-half inch scar over the veteran's spine as 
a residual of a fall.  Consequently, the Board construes the 
veteran's service connection back claim as one that 
contemplates back disability other than the already service-
connected scar.  (References to back disability in this 
decision should be taken to mean disability other than this 
scar.)


REMAND

As suggested above, the veteran has previously sought service 
connection for back disability, hypertension, and a heart 
disorder.  Specifically, service connection for a back 
disorder was initially denied in February 1949.  Service 
connection for hypertension and a heart disorder was denied 
in October 1976.  The veteran was notified of these 
decisions, but did not appeal within the time period allowed.  
See 38 C.F.R. § 19.118 (1976).  Consequently, the prior 
denials became final.  Id.  Thereafter, the RO denied the 
veteran's application to reopen her claim of service 
connection for a back disorder in October 1976, March 1980, 
August 1980, and 

February 1995.  The RO also denied the veteran's application 
to reopen her claim of service connection for hypertension in 
August 1977 and February 1995.  In addition, the RO denied 
the veteran's application to reopen her claim of service 
connection for a heart disorder in August 1977, March 1980, 
and February 1995.  Tellingly, whether previously denied 
claims should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Consequently, the issues before 
the Board are whether the previously denied claims ought to 
be reopened.  38 U.S.C.A. § 5108 (West 1991).

In addition, the Board notes that controlling law and 
regulations provide that an appeal to the Board is initiated 
by filing a notice of disagreement (NOD).  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201 (1998).  
Then, after a statement of the case (SOC) is issued, the 
appeal is completed by filing a substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (1998).  A substantive appeal can be set forth on a VA 
Form 9, Appeal to Board of Veterans' Appeals, or in 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to alleged errors 
of fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(1998).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the veteran, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
Additionally, if additional pertinent evidence is received 
after issuance of the SOC and within the time limit for 
filing a substantive appeal, the claimant will have 60 days 
after issuance of a supplemental statement of the case (SSOC) 
to perfect an appeal.  38 C.F.R. § 20.302(c) (1998); 
VAOPGCPREC 9-97 (Feb. 11, 1997).  If the veteran fails to 
file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 
5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 
9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).  


In a March 1997 decision, the RO denied the veteran's 
application to reopen her claims of service connection for a 
back disorder, hypertension, and a heart disorder.  Notice of 
this decision was sent to the veteran on March 25, 1997.  The 
veteran thereafter filed a NOD on June 24, 1997.  A SOC was 
issued September 22, 1997.  Thereafter, a VA Form 9 was 
received on September 30, 1997.  However, the VA Form 9 was 
blank except for the veteran's signature and the date.  It 
did not contain allegations of error with respect to any of 
her claims to reopen.  See 38 C.F.R. § 20.202 (1998) (a 
substantive appeal must set forth specific allegation of 
error of fact or law.)  The Board recognizes that the 
veteran's representative subsequently filed argument on 
appeal in March 1999, which presentation included allegations 
of error as to the foregoing issues.  However, this 
presentation was submitted well after the time period for 
filing a substantive appeal had passed.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board addresses in 
its decision a question that has not yet been addressed by 
the AOJ, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided to the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded to the AOJ to 
avoid prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified regarding the issue of 
whether an adequate substantive appeal was timely filed as to 
the RO's March 1997 decision.  Since the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence on the question of adequacy and timeliness of 
appeal, and because she has not been provided a SOC or SSOC 
with respect to these matters, the Board will remand these 
matters to the RO to avoid the possibility of prejudice.  
38 C.F.R. § 19.9 (1998).  This is especially important given 
the possibility that evidence of VA treatment or evaluation 
exists 

which was prepared during the time period for perfecting an 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators have constructive knowledge of VA treatment or 
evaluation reports); VAOPGCPREC 9-97.  In other words, if VA 
records exist which are relevant to an issue before the RO, 
then a SSOC is required, which will extend the time period 
for filing a substantive appeal.  VAOPGCPREC 9-97.  

For the reasons stated, the foregoing issues are REMANDED to 
the RO for the following actions:

1.  The veteran should be contacted and 
notified of her right to submit further 
evidence, argument, and/or comment with 
regard to the question of timeliness and 
adequacy of appeal, including the right 
to appear at a personal hearing.  The 
veteran should be asked to identify any 
VA treatment for any disability at issue 
during the time period for filing a 
substantive appeal.

2.  The RO should undertake any 
additional development it deems 
necessary.  Thereafter, the RO should re-
adjudicate the claims to reopen.

a.  If the RO decides that the 
veteran perfected a timely appeal as 
to the issues adjudicated in its 
March 1997 decision, the standard 
for reopening previously denied 
claims as set forth in 38 C.F.R. 
§ 3.156(a) should be used as the 
sole test for determining whether 
the veteran has submitted "new and 
material" evidence.  If action 
remains adverse to the veteran, both 
she and her representative should be 
furnished a SSOC.  The 

supplemental statement of the case 
should refer to the definition in 
§ 3.156(a) as the sole test for 
"materiality."  It should also 
refer to the regulations governing 
timeliness of appeal.

b.  If the RO decides that the 
veteran did not perfected a timely 
appeal as to the issues adjudicated 
in its March 1997 decision, then the 
SSOC should, among other things, 
contain a summary of the pertinent 
facts and a summary of the laws and 
regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. 
§§ 19.32, 19.34, 20.200, 20.202, 
20.203, 20.302).  See 38 C.F.R. 
§§ 19.29, 19.31 (1998).

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purpose of the remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


